Citation Nr: 1522620	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-24 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back disability.
 
2.  Entitlement to service connection for a bilateral knee disability.
 
3.  Entitlement to a permanent and total rating for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 2004 to January 2007.  The Veteran earned the Combat Action Ribbon and the Army Commendation with Valor Device for his service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 (back and knees) and May 2013 (permanent and total rating) rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico.

This appeal was previously before the Board in May 2014.  The Board remanded the claim so that the Veteran could be scheduled for VA examinations.  The case has been returned to the Board for further appellate consideration.

The issue of entitlement to service connection for right hip arthritis has been raised by the record in a March 2007 treatment record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for a low back disability and entitlement to a permanent and total rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran served in combat, including as a paratrooper, and reported ongoing knee symptoms in service; post-service he was diagnosed with torn ligaments in his bilateral knees.



CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, bilateral knee disabilities were incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim of entitlement to service connection for bilateral knee disorders, the Board finds that failure to discuss VCAA compliance will result in harmless error to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Ligamentous injuries are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

As noted in the introduction, the Veteran participated in combat.  Pursuant to 38 U.S.C.A. § 1154(b), with respect to combat veterans, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  See also 38 C.F.R. § 3.304(d).  That notwithstanding, 38 U.S.C.A. § 1154(b), can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522- 23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran contends that he has bilateral knee disabilities due to service.  Service treatment records reflect complaints and treatment related to both knees.  In May 2004, the Veteran complained of knee pain from marching, and in January 2006 he complained of knee pain from running.  He was assessed with knee strain.  In August 2006, he reported a medical history of ongoing bilateral knee pain (severe) and swelling.  His entrance and separation physical evaluations did not include a diagnosis of bilateral knee or back disabilities.  In service treatment records do not include x-ray or MRI records for the knees.  

The Veteran was noted to be a paratrooper for the 82nd Airborne Division in VA medical records.  His Duty MOS on his DD 214 is an infantryman.  As noted in the introduction, he served in combat.

In a February 2007 VA general medical examination report, the Veteran was diagnosed with bilateral knee arthralgia.  Unfortunately, the examiner was not asked to provide a nexus opinion.  March 2007 x-rays of the knees noted that the Veteran had bilateral posteromedial focal lucencies at the femoral metadiaphyseal region, and likely underlying femoral cortical avulsive irregularities; however, no degenerative changes were identified.  In March 2008, the Veteran reported he was "Airborne" and so he had back in his knees and back secondary to jumping with heavy equipment on his back.  An April 2008 MRI of the knees revealed a small tear at the posterior horn junction of the medial meniscus, and significant degenerative changes of the ACL of the left knee.  A November 2011 VA treatment record noted the Veteran's right knee had a torn horn of medical meniscus and possible ACL partial-thickness tearing.  His left knee had partial thickness tearing of the ACL.

The Veteran's statements regarding his ongoing knee pain are noted both in his service records and in post-service VA treatment records.  His personnel record shows that he served with the 82nd Airborne, and that he served in combat.  The Veteran's statements regarding knee pain from marching, running and jumping from aircraft with heavy equipment are credible based on the available records.

The Veteran was not afforded imaging in service, but did complain of severe knee pain and swelling in his August 2006 medical history report.  Within a month of separation from service, the Veteran was afforded a VA examination where he was diagnosed with bilateral knee arthralgias; however, x-rays were not provided until March 2007.  The March 2007 x-rays noted the likelihood of ligamentous problems, which were confirmed by an MRI in April 2008.  Although there is no specific statement regarding the cause of the Veteran's bilateral knee disabilities in the treatment records, his history of knee injury from jumping from aircraft was accepted by VA medical professionals.  

Here, the Board finds, there is an approximate balance of the positive and negative evidence.  In resolving reasonable doubt in the Veteran's favor, given the credibility of the Veteran's statements, his combat service, his in-service complaints of knee pain, and his diagnosis of ligamentous injuries within two months of discharge from service, the evidence supports the grant of service connection for bilateral knee disabilities.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral knee disabilities is granted.


REMAND

Back

In March 2006, the Veteran was involved in an altercation where he was shoved up against a locker and his back struck a protruding lock several times.  He was assessed with back and neck strain.  In August 2006, he reported a medical history of ongoing bilateral knee pain and back pain.  His entrance and separation physical evaluations did not include a diagnosis of bilateral knee or back disabilities.  Service personnel records also show that he was awarded a Combat Action Badge (and is entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b)).  The Veteran was noted to be a paratrooper for the 82nd Airborne Division in VA medical records.  His Duty MOS on his DD 214 is an infantryman.

As noted above, a February 2007 VA general medical examination report included a diagnosis of low back pain.  Unfortunately, the examiner was not asked to provide a nexus opinion.  Post service treatment records reflect complaints and treatment related to the back.  A March 2007 spine x-ray showed straightening of lumbar lordosis "which may be positional or secondary to muscle spasm," and likely degenerative changes at the right hip joint.  There was "no significant degenerative changes" noted in the spine, but possibly a subchondral cyst of the right acetabular fossa and right femoral neck.  In March 2008, the Veteran reported he was "Airborne" and so he had back in his knees and back secondary to jumping with heavy equipment on his back.  The record does not contain a definitive diagnosis for the Veteran's lumbar spine, unlike his now service-connected bilateral knees.  As such, a VA examination is necessary to determine if he currently has a lumbar spine disability.  The 2007 assessment of "low back pain" is not sufficient for a diagnosis, as pain is a symptom. 

In May 2014, the Board remanded the claim of entitlement to service connection for a low back disability so that the Veteran could be afforded an adequate VA spine examination.  Unfortunately, the Veteran did not appear for a scheduled VA examination.  Although the Veteran did not provide a statement in regard to his failure to report for the examination, the Board notes that the Veteran was being treated for PTSD and drug addition, with extensive periods of in-patient hospitalization, including in November 2014 (the most recent VA treatment records).  The Veteran also has moved back and forth between Puerto Rico and Miami, Florida on a couple of occasions during the pendency of these appeals.  Given that he is currently provided a 100 percent rating for PTSD, and his record shows a transient and in-patient hospitalization history, the Board finds that an additional attempt to provide the Veteran with a VA examination is warranted.  

Permanent and total

In May 2014, the Board remanded the Veteran's claim for a permanent and total rating for PTSD, after noted that the matter of "likelihood of improvement" is a medical question and that further development to obtain a medical opinion in this regard is warranted.

The Board directed the RO to provide the Veteran with a VA examination to determine if "the impairment from the Veteran's service-connected PTSD 'reasonably certain to continue throughout the life of the' Veteran?"

A July 2014 fee basis evaluation noted that the Veteran was provided an in-person examination; however, the section regarding his back claim and a claim for secondary service-connection for radiculopathy (which is not noted in the virtual record other than in this examination) were left blank.  Similarly, there are no statements from the Veteran in the evaluation.  Thus, it appears that the opinion was likely provided based on a review of the record only.  Oddly, the medical opinion is that the Veteran's PTSD is not likely secondary to his physical disabilities.  Although the correct Veteran's name and social security number are on the examination report, this evaluation does not pertain to the Veteran's claims on appeal.  Additionally, the December 2014 Supplemental Statement of the Case (SSOC) correctly lists the issue on appeal as one for permanent and total rating for PTSD, but in the body of the SSOC addresses the claim as one for secondary service connection based on the July 2014 medical opinion.   As the July 2014 medical opinion is clearly inadequate, and the SSOC did not address the correct issue on appeal, the claim for a permanent and total rating for PTSD must be remanded for an additional examination and SSOC. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing treatment records relevant to the claims on appeal.

2.  Arrange for a medical opinion, with respect to the etiology of the Veteran's low back disability.  The virtual record must be made available to the opinion provider for review.  Based on the review of the record and examination, an opinion should be provided:

(a) Please identify by medical diagnosis each low back disability found.

(b) As to each low back disability diagnosed (during the period on appeal), please opine whether such is at least as likely as not (a 50 percent probability or greater) related to the Veteran's service.

The rationale for all opinions should be thoroughly explained.

3.  Arrange for a medical opinion, with examination only if deemed necessary, with respect to the nature of the Veteran's service-connected PTSD.  The virtual record must be made available to the opinion provider for review.  Based on the review of the record (and examination only if deemed necessary), an opinion should be provided:

Is the impairment from the Veteran's service-connected PTSD "reasonably certain to continue throughout the life of the" Veteran?  

The rationale for this opinion should be thoroughly explained.

4.  Then review the record and readjudicate the claims on appeal.  If any remains denied, issue an appropriate SSOC and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


